IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0823
                              Filed October 28, 2015

IN THE MATTER OF R.B.,
ALLEGED TO BE SERIOUSLY
MENTALLY IMPAIRED,

R.B.,

     Respondent-Appellant.
________________________________________________________________

        Appeal from the Iowa District Court for Marshall County, James C.

Ellefson, Judge.



        An involuntarily committed person appeals arguing evidence was

insufficient to find he was seriously mentally impaired. AFFIRMED.



        C. Aron Vaughn of Kaplan & Frese, L.L.P., Marshalltown, for appellant.

        Thomas J. Miller, Attorney General, Gretchen Witte Kraemer, Assistant

Attorney General, Jennifer Miller, County Attorney, and Jordan J. Gaffney,

Assistant County Attorney, for appellee.



        Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                            2



MULLINS, Judge.

       In 2009, R.B. was found to be seriously mentally impaired and was

hospitalized.   Thereafter, he has remained under court supervision through

various placements.        In August 2014, after receipt of a progress report

recommending R.B. remain under alternative placement at the Iowa Veterans

Home, the magistrate court issued an order approving the recommendation. On

appeal from that ruling, the district court held a hearing and affirmed the

magistrate court. From that ruling, R.B. appeals claiming insufficient evidence

supports the district court’s finding that he is seriously mentally impaired under

Iowa Code section 229.1(17) (2013).1

              [T]he elements of serious mental impairment must be
       established by clear and convincing evidence and the district
       court’s findings of fact are binding on us if supported by substantial
       evidence. Evidence is substantial if a reasonable trier of fact could
       conclude the findings were established by clear and convincing
       evidence. We will not set aside the trial court’s findings unless, as
       a matter of law, the findings are not supported by clear and
       convincing evidence.

In re J.P., 574 N.W.2d 340, 342 (Iowa 1998).




1
  The Iowa Code defines “seriously mentally impaired” to be a condition of a person with
a mental illness who “lacks sufficient judgment to make responsible decisions with
respect to the person’s hospitalization or treatment,” and meets any of the following
criteria because of the illness:
                  a. Is likely to physically injure the person’s self or others if allowed
         to remain at liberty without treatment.
                  b. Is likely to inflict serious emotional injury on members of the
         person’s family or others who lack reasonable opportunity to avoid
         contact with the person with mental illness if the person with mental
         illness is allowed to remain at liberty without treatment.
                  c. Is unable to satisfy the person’s needs for nourishment,
         clothing, essential medical care, or shelter so that it is likely that the
         person will suffer physical injury, physical debilitation, or death.
Iowa Code § 229.1(17).
                                         3



       The district court made detailed findings of fact in support of its decision.

As the district court explained:

       Before his [traumatic brain] injury in 2010, he was diagnosed with
       schizophrenia, he has a history of antisocial behavior, and he has a
       history of substance abuse involving opiates, cannabis,
       methamphetamine, and alcohol. He has had a longstanding
       problem with impulse control, which may be the result of one or
       more head injuries. His impulse control problems are exacerbated
       by drinking.

The district court also summarized four neuropsychological evaluations that

revealed significant cognitive impairments in multiple domains and noted his

condition was not improving. R.B. has impulse control problems that sometimes

lead to acts of aggression. When he is out of the facility on a furlough or pass,

he has a history of throwing away his medications and becoming intoxicated,

placing himself in danger.

       We determine there is sufficient evidence to support the findings of the

district court by clear and convincing evidence that R.B. is seriously mentally

impaired under Iowa Code section 229.1(17) and that he shall remain under the

alternative placement as previously ordered. We affirm pursuant to Iowa Court

Rule 21.26(1)(b).

       AFFIRMED.